Citation Nr: 1749739	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  07-02 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Entitlement to evaluations in excess of 10 percent for the period prior to August 16, 2004, in excess of 30 percent for the period prior to July 22, 2010 and in excess of 70 percent from July 22, 2010 for posttraumatic stress disorder (PTSD).

 2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from September 1968 to September 1970.

This appeal comes to the Board of Veterans' Appeals (Board) from April 2003, July 2011, and October 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware and a January 2005 rating decision by the VA RO in Philadelphia, Pennsylvania.  The April 2003 and January 2005 rating decisions continued a 10 percent disability evaluation for PTSD.  The July 2011 rating decision granted an increased 70 percent disability rating for PTSD effective July 22, 2010.  The October 2011 rating decision, pursuant to a September 2011 Board decision, granted a 30 percent disability evaluation for PTSD from August 16, 2004 to July 22, 2010.

This case was initially before the Board in September 2008, at which time the  benefit sought was denied.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a February 2010 Memorandum Decision, the Court vacated and remanded the Board's September 2008 decision; the Board subsequently remanded the case for additional evidentiary development in July 2010.  In September 2011, the Board granted an increased rating of 30 percent for PTSD for the period prior to July 22, 2010, and denied a rating in excess of 70 percent for the prior from July 22, 2010.  The Veteran appealed to the Court and, in November 2012, the Court, pursuant to a Joint Motion for Remand (JMR), vacated the Board's September 2011 decision to the extent it denied entitlement to an evaluation in excess of 30 percent for PTSD prior to July 22, 2010 and an evaluation in excess of 70 percent for PTSD beginning July 22, 2010, and remanded the appeal for action consistent with the JMR.

In February 2014, the Board acknowledged the attorney's assertion that the proper effective date for the increased rating claim for PTSD was November 2, 2002.  The Board's review of the record at that time reflected that the Veteran had submitted an increased rating claim in November 2002, and that the RO issued an April 2003 rating action which denied a rating in excess of 10 percent for PTSD.  The Veteran submitted a timely notice of disagreement with that rating decision in December 2003; however, the RO did not issue a statement of the case in order for the Veteran to perfect an appeal.  The Board determined that the April 2003 rating action was not final.  The Board observed that its previous decisions indicated that the appeal arose from a January 2005 rating decision; however, the Board's review of the record revealed that the April 2003 rating action was not final.  The Board therefore determined that the appeal arose from the April 2003 rating action which was in response to the November 2002 claim of the Veteran.  The Board recharacterized the rating issue to correctly reflect the staged ratings currently on appeal. 

As noted by the Board in February 2014, the issue of entitlement to nonservice-connected pension has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  While the Board's referral of this issue was the subject of a March 2014 deferred rating, there is no indication that this issue has been adjudicated.  Therefore, the issue is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  For the period prior to August 16, 2004, PTSD was manifested by no more than occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  

2.  For the period from August 16, 2004 to July 21, 2010, PTSD was manifested by no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to depression, survivor guilt, intrusive thoughts and flashbacks, avoidance, anxiety, hypervigilance, and isolation.

3.  For the period from July 22, 2010, PTSD is manifested by no more than occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as sleep disturbance, depression, anxiety, and isolation.

4.  For the period prior to July 22, 2010, the Veteran was in receipt of service connection for PTSD, evaluated as 10 percent disabling prior to August 16, 2004 and as 30 percent disabling prior to July 22, 2010; and residuals of a shell fragment wound to the right thigh, bilateral hearing loss disability, and residuals of a neck abscess, all evaluated as noncompensably disabling.  

5.  For the period prior to July 22, 2010, the evidence of record does not show a disability picture that warrants referral to the Director of the Compensation and Pension Service for extraschedular consideration of entitlement to TDIU under 38 C.F.R. § 4.16(b).

6.  For the period from July 22, 2010, the Veteran is in receipt of service connection for PTSD, evaluated as 70 percent disabling; and residuals of a shell fragment wound to the right thigh, bilateral hearing loss disability, and residuals of a neck abscess, all evaluated as noncompensably disabling.  

5.  For the period from July 22, 2010, the Veteran is not rendered unemployable as the result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  For the period prior to August 16, 2004, the criteria for an evaluation in excess of 10 percent for PTSD have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

2.  For the period from August 16, 2004 to July 21, 2010, the criteria for a rating in excess of 30 percent for PTSD have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

3.  For the period from July 22, 2010, the criteria for a rating in excess of 70 percent for PTSD have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

4.  For the entire period on appeal, the criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.1, 4.15, 4.16, 4.18, 4.19, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  

The Veteran was notified of the evidence necessary to support his claim of entitlement to a higher evaluation for PTSD in a September 2004 letter.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claims, identified the Veteran's duties in obtaining information and evidence to substantiate his claims, and provided other pertinent information regarding the VCAA.  

A March 2006 letter advised the Veteran of the manner in which VA determines disability ratings and effective dates.

A March 2014 letter discussed the evidence necessary to support a claim for a TDIU.  

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant was provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  The Board acknowledges that the notice provided to the Veteran was subsequent to the initial adjudication of his claim; however, the Board finds that there was no prejudice as the issue of entitlement to higher evaluations for PTSD was subsequently readjudicated in an July 2011 supplemental statement of the case (SSOC).  Moreover, the issue of entitlement to a  TDIU was readjudicated in a January 2016 SSOC.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or supplemental SOC, is sufficient to cure a timing defect).

With respect to VA's duty to assist, service, VA, and private treatment records have been associated with the claims file.  The Veteran was afforded VA examinations, and the Board finds that the resulting examination reports are adequate for the purpose of deciding the Veteran's claims, as the record was reviewed, the Veteran was examined, and the examiners provided the rationale underlying their conclusions.

The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Factual Background

VA treatment records reflect that the Veteran was hospitalized at a VA facility from January to March 2001.  An associated January 2001 record notes that the Veteran was mandated to treatment for cocaine addiction after being caught with cocaine.  The addiction therapist noted that the Veteran was very manipulative.

In February 2001, the Veteran was transferred from the substance abuse program to the PTSD program, from which he was discharged in March 2001.  The discharge diagnoses included cocaine abuse, alcohol abuse, marijuana abuse, and rule out PTSD.  The discharge summary noted a GAF score of 45 in the past year and a current GAF score of 50.  The provider noted that the Veteran's PTSD symptoms appeared to be mild.  He further noted that the Veteran was considered competent and employable.  

On VA examination in June 2001, the Veteran reported that he had worked as a chucker for a sanitation department for one year, as a machine hustler for approximately two years, as a custodian for 16 years, repairing railroad tracks for approximately six months, as a night security guard for approximately one year, and as a maintenance person and cleaner for approximately seven years.  He indicated that, since 1989, he had been self-employed as a professional cleaner, working five to seven days per week.  He noted that he also detailed cars.  On mental status examination, the Veteran was neat and clean in appearance.  He was cooperative.  Speech was clear, logical, and goal directed.  The Veteran was alert and oriented.  Memory appeared to be fair.  Insight and judgement also appeared to be fair.  The Veteran denied suicidal and homicidal thoughts, as well as hallucinations.  There was no overt evidence of formal thought disorder.  The Veteran endorsed depression.  With regard to PTSD symptoms, the Veteran endorsed nightmares, intrusive recollections, loss of interest in significant activities, survivor's guilt, and sleep disturbance.  The diagnoses were PTSD and cocaine abuse.  The examiner assigned a GAF score of 60, and noted that the Veteran was considered competent.  

An October 2002 VA treatment record notes that the Veteran was released from jail in July 2002 after being incarcerated for seven months due to probation violations for cocaine use.  

An April 2003 VA medical record notes that the Veteran failed to report for a March 2003 VA examination, that he had not responded to a message left on his answering machine, and that the examination notification had not been returned as undeliverable.  

In August 2004, the Veteran reported being depressed and requested therapy for depression.  A September 2004 VA record notes a prolonged grief response and resulting depression.  At that time, the Veteran reported that he worked as an independently employed cleaning person.  

On VA examination in October 2004, the Veteran's history was reviewed.  He reported that he had pain in his back and head for which he took medication.  With respect to his occupational history, he indicated that he had worked for a condominium association from 1989 to 1991, and from 1994 to 1995.  He stated that between 2002 and 2003, he was court ordered to work in a hotel laundry, but that he was fired from that job for taking too much time away from work.  He noted that he could not work with his headaches, and wanted to be left alone.  He also stated that he had difficulty getting along with co-workers and guests.  He stated that he was presently self-employed performing commercial and residential cleaning, often five to six days per week.  He indicated that he enjoyed reading and watching educational television.  He related that he was active with Veteran's organizations and that he enjoyed visiting his mother.  He denied treatment by a counselor or taking medication for his condition.  His chief complaint was of nightmares three to four times per week.  He also endorsed survivor guilt, intrusive thoughts, and flashbacks.  He noted that he avoided people when possible; he indicated that outside of watching football with a friend, he tended to keep to himself.  He denied suicidal and homicidal ideation.  Objectively, the Veteran was neat and clean in appearance.  He was pleasant, cooperative, and appeared in no acute distress.  He was alert and oriented.  His mood was good with appropriate affect.  His speech was clear and at a normal rate and volume.  Concentration and memory for short and long-term events was intact.  There were no obsessions or phobias noted.  The examiner noted that the Veteran appeared to possess about average intelligence.   He noted that the Veteran possessed good insight and judgment.  He noted the Veteran's report that he had negative thoughts but that he tried to think through them before he acted. He noted the Veteran's denial of hallucinations, and indicated that there was no evidence of a thought disorder.  The Veteran denied use of any street drugs in the past years but stated that he consumed a six pack of beer, usually on the weekends.  The examiner concluded that the Veteran was competent.  The diagnosis was PTSD, chronic and mild in severity.  The examiner acknowledged that at present, the Veteran was experiencing bereavement in grieving over the death of close friends and family members.  He assigned a GAF score of 60.  He noted that the Veteran did socialize with family members and was active in Veterans organizations.  He pointed out that he was self-employed and that he worked five to six days per week.  He opined that the prognosis was good.  

A May 2006 VA social work note indicates that the Veteran had been denied SSA benefits and that his arthritis was causing difficulty with employment.  In June 2006, a provider noted that the Beck Depression Inventory indicated moderate depression.  He reported that he had 26 college credits and that he was self-employed cleaning houses and condominiums.  He was neatly and casually dressed.  Motor activity was unremarkable.  Interview behavior was appropriate and outgoing.  The Veteran was oriented and there were no memory impairments.  His affect was normal.  He denied suicidal and homicidal thoughts, as well as perceptual disturbances.  Judgment was sound and insight was good.  

An August 2006 VA mental health clinic note indicates that the Veteran was experiencing stress due to the illness of his mother and two sisters.  There was no evidence of thought disorder, suicidal ideation, or homicidal ideation.  The Veteran endorsed sleep disruption.  The provider indicated a diagnosis of PTSD and assigned a GAF score of 60.  He noted that affect was within normal limits.  

In October 2006, the Veteran was cooperative, with organized and logical thinking.  There was no sign of psychosis.  Insight was intact.  Impulse control was noted to be better.  

On VA examination in October 2006, the Veteran's history was reviewed.  He reported that he attended group and individual therapy.  He indicated that he was single and lived alone, and that he did not have a close relationship with his three children.  He stated that he had very few friends, and noted that he enjoyed reading and watching sports.  He endorsed sleep disturbance, noting frequent midnight awakenings.  Objectively, the Veteran was casually dressed.  He was restless, and his speech was unremarkable. He was cooperative.  His mood was anxious and dysphoric, and his affect was constricted.  Attention and orientation were intact.  Thought process was unremarkable, but the examiner noted that content was significant for homicidal ideation and obsessions, and that homicidal thoughts were passive and transient when the Veteran was provoked.  The examiner specified that the Veteran had mild obsessions and safety related checking compulsions.  There was no evidence of suicidal thought.  There were no delusions noted.  Judgment and insight were intact.  There was no inappropriate behavior.  There was no report of panic attacks.  The Veteran was noted to have the ability to maintain minimum personal hygiene and activities of daily living.  Memory was normal.  With respect to PSTD symptoms, the examiner noted recurrent distressing dreams, psychological distress at exposure to internal or external cues, and physiological reactivity; avoidance and diminished interest in significant activities and restricted range of affect; and difficulty with sleep, hypervigilance, and exaggerated startle response.  The examiner noted that the Veteran was employed and that he reported that he could not afford to miss work.  The diagnosis was chronic mild to moderate PTSD.  The examiner assigned a GAF score of 60.  She stated that the Veteran's psychosocial functioning remained about the same as it was during his most recent examination.  She noted that the Veteran  pushed himself to work in order to provide for himself financially.  She stated that his symptoms were mild and the prognosis was good.  She concluded that the Veteran's PTSD signs and symptoms were transient or mild, with decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  She noted that the Veteran's anxiety and depression could increase during stress and that his ability to be reliable and productive could be compromised as his anxiety and depression increased

An April 2007 VA mental health note indicates the Veteran's report of being under a lot of stress.  He reported that he was scheduled for review exam soon and this was worrying him.   Objectively, the Veteran was groomed and neat in appearance.  He was cooperative and pleasant.  Speech is spontaneous and norm in rate and tone.  Mood was anxious and affect was fair in range.  There was no evidence of  psychosis.  Thinking was goal-directed and coherent. The Veteran was  oriented.  There was no suicidal or homicidal ideation.  Insight and judgment were fair.  Impulse control was intact.  

In August 2007, the Veteran reported to his VA social worker that he had been out of work for two months and was trying to obtain an increase in his service-connected benefits.  An additional August 2007 VA social work note indicates the Veteran's report that he did not feel that he could do any type of work.

A September 2007 VA social work note indicates the Veteran's report that he felt more hopeful and  less depressed. He reported that his stressors included lack of income related to an injury he sustained that summer.  He indicated that he performed in-home companion type care for elderly people, whom he felt were somewhat an extension of his own family.  

In an undated statement, the Veteran reported that he had no means of income. He indicated that he was injured in a construction accident and was unable to find any kind of work due to a back and rib injury.  

In February 2008, the Veteran reported to a VA social worker that he worked "a little under the table but not much".  

A February 2008 VA mental health clinic note indicates that the Veteran was frustrated over his claim, that he was undergoing physical therapy following an accident, and that he had mounting financial problems.  He endorsed nightmares four to five times per week, hypervigilance, intense startle response, and avoidance.  Objectively, he was groomed and cooperative.  His mood was frustrated and affect was fair in range.  His thought process was organized, coherent, and lacking paranoia.  He was oriented.  Concentration was poor.  He noted that he was becoming forgetful.  Impulse control was noted to be fair.  The diagnosis was chronic PTSD.  

On VA orthopedic consultation in March 2008, the Veteran reported that in June 2007 a section of cyclone fence fell on him, causing him to fall onto his back on a blacktop road.  Following examination, the impression was low back strain/sprain without neurologic involvement.  

A March 2008 VA social work note indicates the Veteran's report of being self-employed, working for approximately 12 families providing housekeeping and caregiving services.  He noted that he had a new apartment and took in a boarder who did not pay rent, and indicated that he found good in helping others who might benefit from his generosity of spirit.  He indicated that he continued to self-isolate and that he had no socialization outside of work.  He endorsed poor sleep with nightmares of combat.  

A May 2008 VA mental health note indicates that the Veteran was groomed and neat.  Speech was spontaneous.  Mood was euthymic and affect was fair in range.  Thinking was organized, relevant, and not psychotic.  Insight was good.  Impulse control was intact.  

In November 2008, the Veteran reported that he was upset because his claim was denied.  He noted that he worked for himself as he could not be around people.  He endorsed continued sleep impairment.  Objectively, he was neat and groomed, and cooperative.  Mood was dysphoric and affect was constricted.  Thinking was relevant and not psychotic.  The provider noted that the Veteran was having a harder time coping with life given increased stressors and physical complaints.  He denied suicidal and homicidal ideation.  Insight was good, and the Veteran was noted to be compliant with treatment.  Impulse control was noted to be fair.  

In April 2009, the Veteran reported that there had been three deaths that had affected his mood considerably.  He noted that life had become more difficult because of the economy and that he was not getting enough work opportunities because people were not seeking his services.  He reported that he had been without electricity the previous one and one half months.  He indicated that he was still dealing with the injury from a fence that fell on him.  He stated that, as a result of these stressors, he had noticed an escalation of his nightmares and sleep disturbance.  He noted that he remained vigilant, that startled easily, that avoided triggers such as crowds and loud places, and that he remained quite isolated from people.  Objectively, he was groomed, casually dressed and cooperative.  He was depressed and anxious, with constricted affect. Thought process was relevant and goal-directed.  There was no evidence of psychosis.  The Veteran was noted to have difficulty concentrating.  His memory was noted to have worsened.   The Veteran was not suicidal or homicidal.  Insight was good and he was noted to be compliant with treatment.  Impulse control was fair.  The provider noted that the Veteran was experiencing more intense symptoms, and that he was more depressed and becoming frustrated.  He noted that the Veteran was experiencing more chronic problems with sleep despite his current medication

In July 2009, the Veteran reported that he was under stress from having to move once again.  He indicated that he was having more weird dreams.  Objectively, he was  groomed, neat, and cooperative.  Thoughts were organized, relevant, and not psychotic.  The Veteran reported feeling depressed given his current stressors and situation.  He denied suicidal and homicidal ideation.  Insight was good, and concentration and memory were fair.  Impulse control was also fair.

A June 2010 VA social work note indicates the Veteran's report that he continued to work hard, but that he still had very limited income.  He endorsed self-isolating.  He denied suicidal and homicidal ideation.  
 
On VA examination in July 2010, the Veteran's history was reviewed.  The Veteran reported that he had never married, but had three children from other relationships.  He indicated that he had regular contact with his children.  He noted that he ran a cleaning business and been doing so for 25 years.  He endorsed sleep disturbance.  On mental status examination, eye contact was fleeting.  Affect was congruent.  When asked to describe his mood, the Veteran stated "I am okay."  He denied feelings of guilt or worthlessness, but admitted to hopelessness and  depression.  His answers were appropriate, clear, and coherent.  He indicated that at times he thought he heard gunshots.  He denied suicidal ideation or periods of dissociation.  There were logical connections between his thoughts.  He was alert and oriented in all three spheres.  Long-term memory was noted to be much better than short-term memory.  Judgment and insight were intact for safety and self-care.  Speech was rapid and fluent.  The Veteran was noted to be restless and loud with poor interpersonal boundaries.  The Veteran was neatly groomed and dressed for interview.  He reported that he was able to attend to all of his basic activities of daily living except when he became depressed for a few days at a time, noting that such occurred every few months and that during these times he stayed in his bed and did not attend to basic hygiene or nutrition.  Thought process was logical and goal-directed.  The Veteran was able to tolerate interruptions and questions without loss of composure or train of thought.  No delusions or hallucinations were identified.  There was no suicidal or homicidal ideation.  Attention, concentration and memory were good.  The Veteran did not report anxiety or panic.  He noted that he frequently felt angry that he was not getting the pension he felt he deserved from the VA.  He expressed belief that his 10 percent rating was an insult and expressed sense of entitlement to higher compensation without regard for the fact that criteria existed.  Stated several times his belief that he deserved higher compensation based on his service in military and financial need and not on the level of disability.  He responded to redirection and was able to control his anger appropriately.  Impulse control was intact.  Insight was fair, but judgment was at times poor.  The examiner pointed out that the Veteran reported that he has no driver's license, but that he drove a client's vehicle to the examination.  He noted that he felt this was appropriate because he told the client ahead of time that he has no driver s license.  The examiner noted that in the area of re-experiencing the Veteran had very infrequent intrusive thoughts.  He noted that the Veteran did have nightmares and flashbacks, and when he was reminded of the war, he felt depressed.  In the area of avoidance, the examiner noted that the Veteran reported that he could not be around crowds or fireworks, and could not be in situations where there was a great deal of noise and light.   In the area of increased arousal, the examiner noted that the Veteran had problems with his temper, easily losing it over minor things.   He noted the Veteran's report that he was hyper alert, having to sit anywhere in public with his back to the wall.  He also noted that the Veteran was startled by sounds of gunfire sirens, backfire and the smell of gunpowder.  The examiner concluded that the Veteran was working and competent to handle his affairs.  He noted that the Veteran worked at a number of jobs requiring physical labor including trash removal, maintenance and repair security guard and janitorial services.  The Veteran stated that he functioned best when he could control his schedule and his work, and had been working last  20 years or so as a self-employed cleaner.  He noted that he had a condo building and also about 15 individual clients he did cleaning and errands for. He related that most of his clients are elderly and that he has lost a number of them over the past year as they had died or entered nursing homes, and that this had impacted him financially as well as socially, since he had most of them for many years and they were like family to him.  He noted that he had been experiencing difficulty replacing lost clients.  He stated that work was like therapy to him and expressed a sense of commitment to his remaining clients and frustration that there were times that he cannot work due to depression or pain.  He noted that he is usually able to make up for lost time. He noted that he continued to struggle with maintaining  close relationships preferring to interact with family and friends via telephone on his own terms.  He stated that he felt an obligation and compassion toward his elderly clients and had been able to work around his episodic brief bouts of depression.  The diagnosis was PTSD.  The examiner assigned a GAF score of 55.  The Veteran was found to be competent.  The examiner concluded that total occupational and social impairment due to PTSD signs and symptoms was not present.  He noted that PTSD resulted in deficiencies in work, family relations, and judgment, and mood.  As to work, the examiner note that depression resulted in periodic reductions in reliability lasting two to three days every month or two, and that the  tendency toward social isolation contributed to poor social skills which would limit the ability to find or maintain new clients or employers.  With respect to family relations, the examiner noted that the Veteran had never married and did not have a close relationship with any of his children, that he limited interactions with siblings and his mother mostly to the telephone, and was afraid of experiencing same loss he felt when friends died or were injured in Vietnam.  The examiner noted that the Veteran exercised occasional poor judgement, but that this was not specifically related to PTSD.  He noted that there was episodic depression with survivor s guilt and feelings of worthlessness and inadequacy.  He pointed out that the Veteran had been attending therapy more frequently and believed it and medications were helping somewhat.  However, he noted that insight regarding goals of therapy and beliefs regarding recovery are limited, and that his prognosis was fair.  

A February 2011 VA mental health note indicates that the Veteran had returned following a long absence.  He stated that he had been depressed so he had not returned.   He related that he continued to work but that he had fewer clients.  He endorsed regular nightmares.  He noted that he had very few friends.  Objectively, the Veteran was groomed and neat in appearance. He was cooperative and pleasant.   Speech was spontaneous, normal in rate and tone.  Mood was less anxious and affect is fair in range.  There was no evidence of psychosis.  Thinking was goal-directed and coherent. The Veteran was oriented and there is no suicidal or homicidal ideation.   Insight and judgment were fair.  Impulse control was intact.  

A September 2011 VA mental health note indicates the Veteran's lengthy absence from treatment.  He stated that his evaluation for PTSD had been increased to 70 percent  and that he was pleased with that.  He indicated that his nightmares continued and that he remained unable to tolerate crowds.  He reported that he had not been able to perform as well at work and that he was planning on giving it up.  He related that he needed to stay busy, but that work had been stressful.  Objectively, the Veteran was groomed, neat, and pleasant.  Speech was normal in rate and tone, and articulate.  The Veteran's mood was less anxious, and affect was fair in range.  Thought process was organized, and thought content was logical, coherent, and not psychotic.  The Veteran was oriented.  Memory and concentration were fair.  Insight was good.  There were no suicidal or homicidal thoughts.  Impulse control was fair.  

A March 2012 VA mental health note indicates the Veteran's report that he had relapsed on marijuana and cocaine, which he attributed to the death of his brother the previous year.  He indicated that he was pleased that his VA benefits had been increased.  Objectively, the Veteran was groomed and neat in appearance.  He was cooperative.  Speech was spontaneous, and normal in rate and tone.  Mood was euthymic and affect is fair in range.  There was no evidence of psychosis.  Thinking was goal-directed and coherent.  The Veteran was oriented, and there was no suicidal or homicidal ideation.  Insight and judgment were fair.  Impulse control was fair.

An August 2012 VA mental health note indicates the Veteran's report of insomnia, nightmares, and anxiety, and being on edge during the day.  He related that he was not under as much pressure to work as hard as he did before, but that he recognized the value of staying busy and occupied.  He noted that he had continued to work and had kept a few of his clients, and this was working out much better for him.  He related that this diminution of stress had allowed him to do more things, such as return to his faith and his church, and to talk more  regularly with his family.  Objectively, The Veteran was groomed and neat in appearance.  He was cooperative and pleasant.  Speech was spontaneous, and normal in rate and tone.  Mood was euthymic, and affect was fair in range.  There was no evidence of psychosis.  Thinking was goal-directed and coherent. The Veteran was oriented.  There was no suicidal or homicidal ideation.  Insight and judgment were good.  Impulse control was fair.

A May 2013 VA mental health clinic note indicates the Veteran's report that he was doing fair.  He stated that his life had improved since his rating was increased, noting that he had less stress and was able to find a better living situation.   He indicated that his symptoms continued, noting problems with nightmares and isolation.  He reported that he stayed busy with work, and that it was a solitary job so it was easy for him to handle.  Objectively, the Veteran was groomed, neat, and pleasant.  Speech was normal in rate and tone, and articulate.  Mood was euthymic, and affect was fair in range.  Thought process was organized, and thought content was logical, coherent, and not psychotic.  The Veteran was oriented.  Insight and judgment were good.  There were no suicidal or homicidal thoughts  impulse control was fair.  

An October 2013 psychiatry telephone contact record notes that the Veteran's psychiatrist spoke with him.  The Veteran requested advice regarding his rating and stated that he was working with a lawyer.  The psychiatrist noted that he advised that the current 70 percent evaluation for PTSD was "about where it should be so he may need to focus on the other conditions." 

A November 2013 VA mental health clinic record indicates the Veteran's report that five people close to  him had died.  He described recent health problems, as well as anxiety and sleep disturbance since those losses.  He noted that he worked part time to keep himself busy, but that given his medical issues, he was considering cutting down on work.  On mental status examination, the Veteran was groomed and neat, but looked tired.  Speech was normal in rate and hoarse in tone.  His mood was despondent, and affect was constricted.  Thought process was organized, and content was logical, coherent, and not psychotic.  Orientation was full.  Memory and concentration were poor.  Insight and judgment were good, the provider noting that the Veteran was compliant with treatment.  There were no suicidal or homicidal thoughts.  Impulse control was noted to be fair.  The diagnoses were chronic PTSD and bereavement.  The provider noted that while the Veteran was seriously affected by his losses, he had managed to cope with the support of family.  

In June 2014, the Veteran's VA mental health provider noted that the Veteran's strengths included compassion, especially with the elderly.  The Veteran also stated that he was a cheerful giver.  The provider noted that limitations included avoidance, hypervigilance, and social isolation.  The Veteran reported that he was doing okay.  He stated that he had continued working part time, and that he had reduced the amount of clients due to stress.  He stated that he loved working with the elderly, and that he had a good number of clients in that age group.  With respect to his symptoms, he reported that they had continued but were less intense.  He noted that he remained withdrawn and hypervigilant.  On mental status examination, the Veteran was groomed, neat, and pleasant.  Speech was normal in rate and tone, and was articulate.  Mood was euthymic and affect was fair in range.  Thought process was organized, and content was logical, coherent, and not psychotic.  Orientation was full.  Memory and concentration were fair.  Insight and judgment were good, the provider noting that the Veteran was compliant with treatment.  There were no suicidal or homicidal thoughts.  Impulse control was noted to be intact.  

In September 2014, the Veteran's mental health provider noted the Veteran's report that he was doing well.  The Veteran also reported that he was coping well with the anniversary of his mother's death, as well as four other deaths that occurred during that time.  On mental status examination, the Veteran was groomed and neat in appearance.  He was cooperative and pleasant.  Speech was spontaneous, and normal in rate and tone.  Mood is euthymic and affect was fair in range.  There was no evidence of psychosis.  Thinking was goal-directed and coherent.  The Veteran was oriented, and there were no suicidal or homicidal ideations.  Insight and judgment were fair.  Impulse control was intact.

In March 2015, mental status examination revealed good hygiene, good eye contact, and pleasant demeanor.  Speech was spontaneous, and normal in rate, rhythm, and volume.  Mood is euthymic and affect was full.  Thinking was linear and goal-directed, with no psychotic content.  The Veteran was oriented, and there were no suicidal or homicidal thoughts.  Insight and judgment were intact.  Impulse control was good.

In June 2015, the Veteran reported that he was doing okay.  He endorsed two to three nightmares per week.  The provider noted that isolation remained prominent, and that the Veteran could not cope with being in crowds.  On mental status examination, the Veteran was appropriately attired.  He had good eye contact and was cooperative, with no psychomotor agitation or retardation.  Speech was normal in rate, volume, and tone.  The Veteran reported that his mood was okay; affect was of full range.  There were no perceptual disturbances.  Thought content was logical and coherent, with no suicidal or homicidal ideation, and no delusions.  Memory was poor.  The Veteran was oriented.  Judgement and insight were good, and impulse control was noted to be good.  

On VA examination in December 2015, the Diagnosis was PTSD.  The examiner concluded that there was occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  The Veteran reported that his mother passed away two years previously, and that he did not have a good relationship with his daughters.  He noted that he continued to work part time with his own cleaning business.  He endorsed continued trauma symptoms and depression.  He denied changes in relevant behavioral history.  The examiner identified symptoms of depressed mood, chronic sleep impairment, disturbances of motivation and mood, and difficulty in maintaining effective work and social relationships.  He stated that there were no other symptoms attributable to PTSD.  He concluded that the Veteran was capable of managing his own financial affairs.  With respect to the Veteran's ability to complete work tasks and function in a work environment, the examiner noted the Veteran's report that he was not particularly social, and that he avoided many social opportunities due to concerns about harm or to disinterest.  He also noted the Veteran's report that he slept only four hours per night, which affected his energy level and motivation.  He indicated that, otherwise, the Veteran reported that he had two long-term cleaning clients he attended to every week, and that he reported that he had social interactions with others when he desired.  He concluded that the Veteran seemed overall content with his current situation.  

A December 2015 VA mental health record notes the Veteran's report of increased daytime anxiety and increased nightmares over the previous two weeks.  The provider noted that the Veteran lived alone.  He indicated that the Veteran stayed busy by helping elderly people.  He acknowledged that the Veteran lived an isolated life, and that he did not leave his apartment unless it was necessary.  He further noted that the Veteran lived in a bad area so he knew it was good for him to be that way.  He indicated the Veteran's report that relatives checked up on him.  The Veteran reported that he had been having increased nightmares, resulting in interrupted sleep.  The Veteran also attributed his sleep disturbance to the neighborhood where he lived, noting that it was drug infested and that he heard gun shots all of  the time. He noted that he had seen people killed in his community, and related that two fellow Veterans had passed away.  He stated that he was trying his best to cope with his life and stressors.  On mental status examination, the Veteran was groomed and neat in appearance.  He was cooperative and pleasant.  Speech was spontaneous, normal in rate and tone.  Mood was euthymic and affect was fair in range.  There was no evidence of psychosis.  Thinking is goal-directed and coherent.  The Veteran was oriented, and there were no suicidal or homicidal ideations present.  His insight and judgment were good.  Impulse control was fair.

In May 2016, the Veteran reported that he had attended five funerals.  He endorsed increased anxiety and stress, and noted that nightmares continued to bother him.  On mental status examination, the Veteran was well groomed and neat.  He was cooperative and polite.  Speech was spontaneous, normal in rate, tone, and volume.   Mood was anxious and affect was fair in range.  There was no evidence of perceptual disturbance.  Thought process was organized and coherent, and thought content was logical.  There were no suicidal or  homicidal ideations.  Judgment was fair, and the Veteran demonstrated insight.  He was oriented.  Impulse control was noted to be marginal.  

In August 2016, the Veteran reported that there had been more deaths, noting that a cousin had died, and that others well known to him had also passed away.  He endorsed frequent nightmares and an aversion to being in public and crowded places.  He noted that he was vigilant and avoided certain triggers, which caused him to be isolated.  On mental status examination, the Veteran was cooperative, with fair grooming.  Speech was spontaneous, normal in rate, rhythm, and volume.   Mood was anxious and affect was constricted.  Thought process was linear and goal directed, and content was relevant without psychotic features.  The Veteran was oriented.  There were no suicidal or homicidal thoughts.  Insight and judgment were intact, and impulse control was noted to be fair.  

In January 2017, the Veteran reported that he continued to battle nightmares.  He indicated that he worked odd jobs here and there, but was finding it harder to do.  He stated that he was considering stopping work completely.  He expressed concern over recent weight gain, and indicated that he would work on diet and exercise.  On mental status examination, the Veteran was groomed and neat.  Speech was normal in rate and tone, and articulate.  Mood was anxious, specifically about his weight and health.  Affect was fair in range.  Thought process was organized, and content was logical, coherent and not psychotic.  The Veteran was oriented.  Memory and concentration were noted to be poor.  Insight was good.  Judgment was intact.  There were no suicidal or homicidal thoughts.  Impulse control was noted to be fair.  The provider noted that the Veteran continued to experience symptoms but was coping with them.  

In May 2017, a private psychiatrist reviewed the Veteran's history and conducted an interview.  She noted the Veteran's report of ongoing PTSD symptoms, including nightmares several times per week, isolation, hypervigilance, and poor relationships.  On clinical interview, the Veteran endorsed frequent grief issues, noting that he had a difficult time coping with the loss of siblings or service colleagues.  The provider noted that the Veteran had worked at multiple jobs following service.  The Veteran related that he had problems at some jobs but that he struggled to get along with others, strongly preferring to work alone.  On mental status examination, the Veteran was rambling and tangential at times in his speech.  Concentration and memory were fair.  He reported that his mood was down. There was no evidence of psychosis.  He denied thoughts of self harm.  The provider concluded that the Veteran's PTSD symptoms had been severe and unrelenting for many years, and that he had attempted to cope by abusing drugs.  She noted that the Veteran used work and keeping busy as a coping strategy, but that as his PTSD symptoms continued to progress that strategy became ineffective.  She indicated that the Veteran's functioning diminished due to symptoms such as sleep problems, hypervigilance, and anxiety, as well as prominent avoidance symptoms.  She indicated that this caused a diminished ability to continue working.  She stated that the Veteran's efforts to do some cleaning for a few elderly clients in a setting where he could work on a solitary basis were more an effort on his part to cope with progressive PTSD than a successful means of self-support.  She concluded that the records and her interview clearly showed that the Veteran could not have handled any sort of job outside of his limited attempts at self-employment since 2003.  She stated that the Veteran's PTSD symptoms had progressed over the years to such an extent that they directly rendered the Veteran unemployable as of 2003.  She indicated that, at several points in the record, the Veteran's attempts to continue to do some cleaning for others even on a very limited basis as his functioning deteriorated, have been viewed as evidence that the Veteran did not have total occupational and social impairment.  She expressed her belief that such was not consistent with the Veteran's level of progressive PTSD symptoms, despite active treatment.  She urged that the Veteran could function only in a setting where he was isolated.  

Analysis

Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment.  38 U.S.C.A. § 1155.   A proper rating of the Veteran's disability contemplates its history, 38 C.F.R. § 4.1, and must be considered from the point of view of a Veteran working or seeking work.  38 C.F.R. § 4.2.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board notes that where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  38 C.F.R. §§ 4.1, 4.2 (2016); see also Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the Court held that "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7. 

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 10 percent evaluation is warranted where there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or when symptoms are controlled by continuous medication.

A 30 percent evaluation is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent evaluation is warranted for PTSD when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereo-typed speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130 means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, as the Court also pointed out in that case, "[w]ithout those examples, differentiating a 30% evaluation from a 50% evaluation would be extremely ambiguous."  Id.   The Court went on to state that the list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Id.  Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The RO certified the Veteran's appeal to the Board in January 2014, and therefore the claim is governed by DSM-IV.

VA is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  The reasonable doubt doctrine dictates that all symptoms be attributed to the veteran's service-connected disability.  See Mittleider, 11 Vet. App. at 181.

Evaluation of PTSD

Having carefully reviewed the evidence of record, the Board concludes that higher evaluations are not warranted for the Veteran's PTSD.  The Secretary, acting within his authority to "adopt and apply a schedule of ratings," chose to create one general rating formula for mental disorders.  38 U.S.C. § 1155; see 38 U.S.C. § 501; 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each Veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  This construction is not inconsistent with Cohen v. Brown, 10 Vet. App. 128 (1997).  

The Board acknowledges that evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436 (1992).  

	Prior to August 16, 2004

During the period prior to August 16, 2004, the Veteran's reported symptoms included periods of depression, nightmares, sleep disturbance, loss of interest, survivor's guilt, and intrusive recollections.  A June 2001 VA examiner assigned a GAF score of 60, but did not explain the basis for this score.  Notably, the Veteran failed to report for a March 2003 VA examination which was scheduled in response to his November 2002 claim for increase.  During this period, the contemporaneous record reflects that the Veteran was noted to be competent and employable.  In fact, he reported that he was self-employed as a professional cleaner, and that he worked five to seven days per week.  While the Board accepts that the Veteran's psychiatric disorder affected his functioning during this period, the objective evidence of record does not demonstrate occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, or mild memory loss.  Rather, the June 2001 VA examiner noted that memory appeared fair, and that while the Veteran endorsed periods of depression, there is no indication that this impacted his ability to perform occupational tasks.  Thus, it cannot be said that the evidence for this period as a whole reflects occupational and social impairment of the severity contemplated by the criteria for a 30 percent evaluation.  In essence, the evidence reflects symptoms during the period in question that are best contemplated by the criteria for a 10 percent evaluation in that the Veteran experienced no more than mild or transient symptoms.  

	August 16, 2004 to July 21, 2010

For the period from August 16, 2004 to July 21, 2010, the Veteran's reported symptoms included depression, survivor guilt, intrusive thoughts and flashbacks, avoidance, anxiety, hypervigilance, and isolation.  During this period, the Veteran reported that he was active with Veterans' organizations, and that he socialized with family.  Also during this period, the Veteran was reportedly involved in an industrial accident that resulted in physical injuries.  He indicated in May 2006 that arthritis was causing difficulty with employment.  Objectively, the evidence pertaining to this period indicates that the Veteran was neat and clean, cooperative, and oriented.  At worst, the Veteran's mood was noted to be moderately depressed in May 2006, anxious and dysphoric in October 2006, anxious in April 2007, and depressed and anxious in April 2009; however, the October 2004 examiner concluded that PTSD was mild, and the October 2006 VA examiner indicated mild to moderate PTSD.  Notably, the October 2006 examiner pointed out homicidal thoughts that were transient and passive only when the Veteran was provoked, and mild obsessions related to safety and checking compulsions; nonetheless, she concluded that PTSD was no more than moderate.  The Veteran was repeatedly found to be oriented, with no indication of formal thought disturbance.  Insight and judgment were no worse than fair during this period, and were at times noted to be good.  While the Board accepts that the Veteran's psychiatric disorder affected his functioning during this period, the objective evidence of record does not demonstrate occupational and social impairment with reduced reliability and productivity due to flattened affect; circumstantial, circumlocutory, or stereo-typed speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation; or difficulty in establishing and maintaining effective work and social relationships.  Thus, it cannot be said that the evidence as a whole for the period from August 16, 2004 to July 21, 2010 reflects occupational and social impairment of the severity contemplated by the criteria for a 50 percent evaluation.  Rather, the evidence reflects symptoms during the period in question that are best contemplated by the criteria for a 30 percent evaluation in that the Veteran experienced no more than an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to his PTSD symptoms.  

	From July 22, 2010

For the period from July 22, 2010, the Veteran's reported symptoms included sleep disturbance, depression, anxiety, and isolation.  During this period, the Veteran reported to care providers that the increase in his service-connected benefits had helped diminish the stress he was under.  The July 2010 VA examiner noted that the Veteran had been able to work despite episodic, brief bouts of depression, and concluded that the Veteran was competent.  He noted that although the Veteran exercised occasional poor judgment, this was not specifically related to PTSD.  Notably, other providers during this period noted that judgment was fair or good.  Objectively, the Veteran was repeatedly found to be groomed and neat, and oriented.  He had no speech disturbance or formal thought disorder.  There was no evidence of suicidal or homicidal ideation.  Insight was fair or good.  The December 2015 VA examiner concluded that the Veteran's PTSD resulted in occupational and social impairment due to mild or transient symptoms.  

While the Board accepts that the Veteran's psychiatric disorder affected his functioning during this period, the objective evidence of record does not demonstrate total occupational and social impairment, due to such symptoms as persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time and place, or memory loss of the sort contemplated by the criteria for a 100 percent evaluation.  Thus, it cannot be said that the evidence as a whole for the period from July 22, 2010 reflects occupational and social impairment of the severity contemplated by the criteria for a 100 percent evaluation.  

The Board acknowledges that, in May 2017, a private psychiatrist reviewed the extensive record and rendered an opinion regarding the severity of the Veteran's PTSD symptoms.  Specifically, she stated that the records and her interview clearly showed that the Veteran could not have handled any sort of job outside of his limited attempts at self-employment since 2003.  She stated that the Veteran's PTSD symptoms had progressed over the years to such an extent that they directly rendered the Veteran unemployable as of 2003.  She indicated that, at several points in the record, the Veteran's attempts to continue to do some cleaning for others even on a very limited basis as his functioning deteriorated, have been viewed as evidence that the Veteran did not have total occupational and social impairment.  She expressed her belief that such was not consistent with the Veteran's level of progressive PTSD symptoms, despite active treatment.  She urged that the Veteran could function only in a setting where he was isolated.  While the Board has considered this psychiatrist's report, it concludes that her statements are less probative regarding the Veteran's PTSD symptomatology than the contemporaneous record, which reflects that the evaluations assigned to the Veteran's PTSD fully contemplate his symptoms.  Moreover, this examiner failed to support her conclusions with adequate rationale.  Merely pointing to a recitation of the record and offering conclusory statements is insufficient in comparison to numerous VA examinations which included review of this same history, as well as discussions of the rationale underlying each VA examiner's conclusions.  Thus, while the Board has considered this psychiatrist's report, it finds that the more probative evidence regarding the severity of the Veteran's PTSD symptoms consists of numerous contemporaneous VA examinations and outpatient treatment records.  

In summary, the overall disability picture for the period prior to August 16, 2004 does not more nearly approximate the criteria for a schedular evaluation of 30 percent, the disability picture for the period from August 16, 2004 to July 21, 2010 does not more nearly approximate the criteria for a schedular evaluation of 50 percent, and the overall disability picture for the period from July 22, 2010 does not more nearly approximate the criteria for a schedular evaluation of 100 percent.  As such, the Board concludes that a 10 percent evaluation for the Veteran's PTSD is appropriate for the period prior to August 16, 2004, a 30 percent evaluation is appropriate for the period from August 16, 2004 to July 21, 2010, and no more than a 70 percent evaluation is appropriate from July 22, 2010.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).
      
      Additional Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2016).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria found in the rating schedule for this disability shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  In short, the Veteran's entire disability picture has been considered, and his symptoms are contemplated by the schedule.

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran is additionally assigned noncompensable evaluations for shrapnel fragment wound residuals of the right thigh, bilateral hearing loss disability, and residuals of a neck abscess.  The record reflects that the Veteran has at no point during the current appeal indicated that his service-connected PTSD results in further disability when viewed in combination with these other service-connected disabilities.  

There is nothing in the record to indicate that the Veteran's service-connected PTSD causes impairment over and above that which is contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

TDIU

The Veteran asserts that service-connected disabilities preclude him from gainful employment.  He is service-connected for PTSD, evaluated as 10 percent disabling for the period prior to August 16, 2004, 30 percent disabling for the period prior to July 22, 2010 and 70 percent disabling from July 22, 2010.  He is also service-connected for residuals of a shell fragment wound to the right thigh, bilateral hearing loss disability, and residuals of a neck abscess, all evaluated as noncompensably disabling.  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341. 

In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15.

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a).

Where a Veteran is unemployable by reason of his service-connected disabilities, but they fail to meet the percentage standards set forth in § 4.16(a), TDIU claims should be submitted to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  

The central inquiry when considering entitlement to a TDIU is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

For a Veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places the claimant in a different position than other Veterans with the same disability rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and maintain employment.  The question is whether a Veteran is capable of performing the physical and mental acts required by employment, not whether a Veteran can find employment.  See Van Hoose at 363 (1993).

	Prior to July 22, 2010

For the period prior to July 22, 2010, the Veteran's service-connected PTSD did not meet the objective criteria under 38 C.F.R. § 4.16(a) for consideration of a TDIU.  Moreover, the Board finds that the evidence does not present an exceptional case that requires referral to the Director of the Compensation and Pension Service for extraschedular consideration of the Veteran's claim for a TDIU.   In this regard, the Board notes that the manifestations of the Veteran's PTSD, shrapnel fragment wound residuals, bilateral hearing loss disability, and abscess residuals are not objectively shown to cause an inability to secure or follow a substantially gainful occupation.  This conclusion is supported by objective findings on examination of the Veteran's PTSD symptoms, which have been discussed in detail above.  Moreover, the Veteran has not at any time contended that the symptoms of his other service-connected disabilities resulted in occupational impairment.  

As discussed above, a psychologist reviewed the record and interviewed the Veteran in May 2017; however, as noted, this provider offered only a conclusory statement regarding the Veteran's occupational functioning during this period, without any discussion of her underlying rationale.  Thus, the Board concludes that her report is not adequate for the purpose of determining whether the evidence does not present an exceptional case that requires referral to the Director of the Compensation and Pension Service for extraschedular consideration of the Veteran's claim for a TDIU.   

In summary, the Veteran is not entitled to a TDIU prior to July 22, 2010 on a schedular basis; moreover, the evidence, as a whole, does not present an exceptional case which warrants referral to the Director of the Compensation and Pension Service for extraschedular consideration.  Accordingly, the preponderance of the evidence is against the Veteran's claim of entitlement to a TDIU for this period, and this claim must be denied.  

	From July 22, 2010

For the period from July 22, 2010, with a 70 percent evaluation for PTSD, the Veteran meets the objective criteria under 38 C.F.R. § 4.16 for consideration of a TDIU.  

Having carefully considered the record, the Board concludes that a TDIU is not warranted.  In this regard, the Board notes that various VA providers have noted that the Veteran ran his own cleaning business and that he was competent to manage his own affairs.  In July 2010, the Veteran related that work was like therapy for him and expressed a sense of commitment and obligation to his clients.  
No examiner or provider during this period has concluded that the Veteran's psychiatric symptoms are so severe as to interfere with occupational and social functioning, and the evidence does not otherwise lead the Board to conclude that gainful employment is entirely precluded by the Veteran's PTSD.  

The Board acknowledges that a single VA opinion was not sought with respect to the cumulative impact of the Veteran's service-connected disabilities on his daily activities, including work.  In this regard, the Board notes that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator.  See 38 C.F.R. § 4.16(a) (2016); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (observing that "medical examiners are responsible for providing a 'full description of the effects of disability upon the person's ordinary activity,' 38 C.F.R. § 4.10 (2013), but it is the rating official who is responsible for 'interpret[ing] reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present,' 38 C.F.R. § 4.2 (2013).").   In this case, there has been no allegation by the Veteran that his noncompensable service-connected disabilities are factors in his claimed unemployability.  Rather, he maintains that his PTSD is the disability that renders him unable to perform the physical and mental acts required by employment.  

The discussions set forth above, offered by providers with the requisite medical education and training, are more probative than the Veteran's lay statements to the contrary and are supported by the record.  The July 2010 examiner noted the Veteran's report that work was like therapy for him, that he felt an obligation to his clients, and that his main difficulty was replacing clients who were deceased.  In September 2011, the Veteran related that work had been stressful, but that he needed to stay busy.  In May 2013, the Veteran reported that his life had improved since his evaluation had been increased, though he remained busy with work and that it was easy for him to handle because it was a solitary job.  The December 2015 VA examiner noted the Veteran's report that he had two long-term cleaning clients he attended to every week, and that he reported that he had social interactions with others when he desired.  This examiner concluded that the Veteran seemed overall content with his current situation.  In sum, the evidence of record supports a finding that the Veteran, without regard to advancing age, is capable of, and continues to perform his long term employment as a professional cleaner.  

As noted, the Board has also considered the May 2017 psychiatrist's report.  However, this examiner failed to support her conclusions with adequate rationale.  Merely pointing to a recitation of the record and offering conclusory statements is insufficient in comparison to the numerous VA examination reports and outpatient treatment records which included review of this same history.  Each VA examiner discussed his or her rationale, and the outpatient records reflect contemporaneous symptomatology.  Thus, while the Board has considered this psychiatrist's report, it finds that the more probative evidence regarding the severity of the Veteran's PTSD symptoms and his social and occupational functioning consists of numerous contemporaneous VA examinations and outpatient treatment records.  

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration, but concludes that this case presents no unusual or exceptional circumstances which would justify such an action.  In this regard, the Board notes that although the Veteran's service-connected PTSD does present some interference in daily living, his educational and work history demonstrate that he is not precluded from performing the tasks required of his cleaning business due to PTSD or any other service-connected disability. 

In reaching these conclusions, the Board has determined that application of the evidentiary equipoise rule is not required in this case because the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); Gilbert.



ORDER

For the period prior to August 16, 2004, entitlement to an evaluation in excess of 10 percent for PTSD is denied.

For the period from August 16, 2004 to July 21, 2010, entitlement to an evaluation in excess of 30 percent for PTSD is denied.

For the period from July 22, 2010, an evaluation in excess of 70 percent for PTSD is denied.

Entitlement to a TDIU is denied.  




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


